DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 8/9/2022.
The Amendment filed on 8/9/2022 has been entered.  
Claims 1, 8, and 15 have been amended by Applicant.
Claims 1-20 remain pending in the application of which Claims 1, 8, and 15 are independent.  
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that were necessitated by the amendments to the Claims.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Statements (IDS) filed on 5/19/2022 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Response to Arguments
Applicant’s argument, pages 9-10, filed 8/9/2022, with respect to the rejection of claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, and 19 under 102 have been fully considered and are moot upon a further consideration and a new ground(s) of rejection made under AIA  35 U.S.C. 103 as being unpatentable over GUPTA (US 2019/0138648 A1) in view of RINCON (US 2019/0332647 A1).  Please see the rejections below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8-9, 11-12, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA (US 2019/0138648 A1), and further in view of RINCON (US 2019/0332647 A1).

REGARDING CLAIM 1, GUPTA discloses a computer-implemented method for providing insights from an analytics system based on verbal input of a user, the method being executed by one or more processors and comprising: 
receiving, by a conversation-based search system (CSS) of an analytics system (GUPTA Par 15 – “This disclosure describes an analytics system that uses an intelligent analytics interface to process natural-language and other inputs to configure an analytics task for the analytics system.”), verbal input from a user (GUPTA Par 59 – “In addition to capturing a natural-language-audio input, either one or both the client device 114 and the analytics system 102 uses a speech-to-text application to transcribe the natural-language-audio input into text.”), the CSS providing a user profile of the user [based on interactions of the user with the CSS] (GUPTA Fig. 4 – “Analytics Database 110; Profile Data 416”; Par 149 – “The profile data 416 includes analytical datasets of profile information for users of the analytics system 102. Additionally, or alternatively, the profile data 416 includes analytical datasets of profile information for users of a particular service, software application, or website. Regardless of the type of users to whom the profile data 416 pertains, in some embodiments, the profile information includes information concerning a user's organization, demographics, job title, contact information, and/or location.”; Par 150 – “As further shown in FIG. 4, the sales data 418 includes analytical datasets for sales information. In one or more embodiments, the sales data 418 organizes sales by application, organization, product, service, website, or other metric. Additionally, or alternatively, the sales data 418 includes information organized by or correlated with profile information. By contrast, the website data 420 includes analytical datasets for websites. The website data 420 includes, but is not limited to, data tracking conversions, purchases, visits, or views according to website or webpage within a website.”); 
providing, by the CSS, text input based on the verbal input (GUPTA Par 59 – “In addition to capturing a natural-language-audio input, either one or both the client device 114 and the analytics system 102 uses a speech-to-text application to transcribe the natural-language-audio input into text.”); 
processing, by the CSS, the text input to determine a set of contexts (GUPTA Par 63 – “As part of this training, the pre-labeled training data optionally includes intent tags identifying the intent for the various natural-language inputs. In some embodiments, the intent tags are specific to analytics tasks, such as a “get_campaign_effectiveness” tag or a “query_product_orders” tag.”; Par 132 – “For example, the natural language processor 106 applies natural-language processing to determine an intent of natural-language inputs and optionally assign intent tags.”; Par 133 – “In response, the third-party NLP application 402 determines intent, assigns intent tags, and optionally assigns POS tags as part of the process of understanding a natural-language input.”; Par 136 – “Consistent with the disclosure above, the context manager 404 retrieves contextual information that the dialog planner 406 uses to identify a suggested slot value based on frequency, recent performance, similarity, ordered sequencing, or relatedness, as explained above. Such contextual information includes, but is not limited to, users' previously requested analytics tasks, ordered sequences of analytics tasks, rankings of previously executed analytics tasks, slots and slot values of previously executed analytics tasks, and common slots and slot values among analytics tasks.”), each context in the set of contexts representing one or more operations of an enterprise (GUPTA Par 68 – “As part of this training, the pre-labeled training data optionally includes intent tags identifying the intent for the various natural-language inputs. In some embodiments, the intent tags are specific to analytics tasks, such as a “get_campaign_effectiveness” tag or a “query_product_orders” tag. To facilitate executing analytics tasks, in certain embodiments, the analytics system 102 creates an intent tag for some or all the analytics tasks the analytics system 102 executes. As explained below, the analytics system 102 optionally assigns slots to each intent tag to facilitate executing an analytics task.”), contexts are provided in the set of contexts based on [one or more patterns associated with the user in] the user profile (GUPTA Par 65 – “Instead of using an SVM classifier, in certain embodiments, the analytics system 102 trains and applies a recurrent neural network (“RNN”) model to determine an intent of various natural-language inputs. For example, the analytics system 102 optionally applies an RNN model to natural-language inputs to determine an intent of each natural-language input. RNNs include feedback connections from one time stamp to a next time stamp. Accordingly, an RNN model can incorporate previous context when modeling temporal dependencies in data.”; Par 135 – “As further shown in FIG. 4, the dialog planner 406 sends and receives contextual information to and from the context manager 404. The context manager 404 tracks and identifies the user 118's previous natural-language inputs and previously requested analytics tasks, including the intent tags for the user 118's previous natural-language inputs. Additionally, the context manager 404 communicates with the analytics database 110 to retrieve contextual information used for identifying a suggested analytics task.”; Par 136 – “Consistent with the disclosure above, the context manager 404 retrieves contextual information that the dialog planner 406 uses to identify a suggested slot value based on frequency, recent performance, similarity, ordered sequencing, or relatedness, as explained above. Such contextual information includes, but is not limited to, users' previously requested analytics tasks, ordered sequences of analytics tasks, rankings of previously executed analytics tasks, slots and slot values of previously executed analytics tasks, and common slots and slot values among analytics tasks.”); 
determining, by the CSS, one or more insights based on the set of contexts (GUPTA Fig. 3A – “There were 127129 visits campaign started 316b …. There were 14235 visits yesterday 316b”; Par 117 – “The analytics system 102 then customizes the response 316 b to summarize the results of the analytics task. Upon receiving the response 316 b from the analytics system 102, the client device 114 presents the response 316 b within the chatbot interface 306.”; Par 120 – “The analytics system 102 also customizes the response 316 d to summarize the results of the analytics task with the updated time period. As indicated in FIG. 3A, the analytics system 102 further sends the response 316 d to the client device 114 for presentation within the chatbot interface 306.”; Par 121 – “In addition to summarizing the results of the analytics task, the analytics system 102 also generates and sends a representation of the analytical dataset to the client device 114. This representation depicts the results of the analytics task.”), each insight representative of a performance of the enterprise (GUPTA Par 121 – “As shown, the graphical representation 314 a is a graph visually depicting the number of visits to a website. The graphical representation 314 a is but one example of a representation that the analytics system 102 may generate.”; Par 76 – “For example, in one embodiment, the analytics system 102 may receive a natural-language input that requests, “Show me the latest results for campaign 20.” After determining that the intent of the natural-language input corresponds to an intent tag of “get_campaign_effectiveness,” the analytics system 102 identifies the slots of “campaign_id” and “time_period” for the intent tag.”); and 
displaying, by the analytics system, a story comprising one or more visualizations, each visualization depicting at least one insight (GUPTA Par 121 – “In addition to summarizing the results of the analytics task, the analytics system 102 also generates and sends a representation of the analytical dataset to the client device 114. This representation depicts the results of the analytics task. As shown in FIG. 3A, upon receiving the representation of the analytical dataset, the client device 114 presents a graphical representation 314 a of the analytical dataset within the analytics visualization interface 304. As shown, the graphical representation 314 a is a graph visually depicting the number of visits to a website. The graphical representation 314 a is but one example of a representation that the analytics system 102 may generate.”).

GUPTA does not explicitly teach the [square-bracketed] limitations. In other words, GUPTA teaches storing various data related to a user (e.g., profile data 416) and determining an intent (i.e., context/domain to execute a specific task) using a trained model that uses previous context to model temporal dependencies in data (e.g., Par 65 – “RNN that incorporate previous context when modeling temporal dependencies in data”). GUPTA further teaches identify a suggested slot value (i.e., parameters for intents) based on historical/past data of the user (e.g., contextual information including users’ previously requested tasks, ordered sequences of tasks, rankings of previously executed tasks, etc.).  Thus, GUPTA implicitly suggests using previous interactions between a user and the system to determine a current intent and its associated task.  Since GUPTA further teaches using the RNN for identifying an intent, one of ordinary skill in the art would recognizes the RNN discovers the patterns between input data (e.g., historical/past data of the user) and output data (e.g., the intents to be identified). Although GUPTA implicitly suggests the limitations, the Examiner provides RINCON for the clarity of the rejections.

RINCON explicitly teaches the [square-bracketed] limitations.  RINCON discloses a method/system for visualizing data based on user voice commands comprising:
receiving, by a conversation-based search system (CSS) of an analytics system (RINCON Fig. 5A), verbal input from a user (RINCON Par 72 – “The end user, as an example response, may request a specific function and enter conversation in the form of a query or request 521. For example, as shown in FIG. 5A, the request may be “Can you tell me what is today's Unit participation?” and the end user will press the send button 320 to enter and initiate processing of the request at system 100.”), the CSS providing a user profile of the user (RINCON Fig. 1 – “Historical/existing user contexts 130”; Machine learned model 170) [based on interactions of the user with the CSS] (RINCON Par 40 – “As further shown in FIG. 1, one program module stored in a device memory 154 may include context analyzer module 165 that when run by a processor device, configures the system to obtain and process the data relating to: the requestor inputs, any corresponding variables that have been stored during the current user session as complementary information (or metadata) relating to requestor context or intent, and gather any preferences associated with the history of past requests and corresponding contexts from this requestor. From past historical data, the system analyzer obtains any mapping any preferred web document formats that may have been requested by that user in association with that user's past context. A supervised machine learning algorithm may be run to correlate these variables of user context of a requesting session and corresponding web formats for that user and other users, and build a machine learned model 170.”)
processing, by the CSS, the text input to determine a set of contexts (RINCON Par 49 – “Then, at 210, FIG. 2, is user and determines an intent from the variables created. In one embodiment, system 100 context analyzer may perform the keyword matching of the words extracted from the conversation to determine their relevance. These words and their relevance form the basis of detecting an intent and generating of variables that are stored in a memory during the current user session as complementary information. At 210, the ACA generates the intent and the variables by matching extracted keywords which determines a relevance. The system detects specific combination of words from which an “intent” relevance is determined. Further, specific word matches may be used to create an “entity” relevance. When the relevance of a specific keyword passes certain threshold it is then assigned to the entity as a variable value.”), each context in the set of contexts representing one or more operations of an enterprise (RINCON Par 55 – “Generally, the amount and types of variables are predetermined or predefined based on the different types of intent. In one example, a determined “intent” from conversation input may be “financial results” for a particular company, and accordingly the system 100 knows that such an intent requires several variables populated in order to generate financial results for the end user. The variables for “financial results” intent may be predefined may include, e.g., an account, a revenue type, e.g., gross profit, a geography, a year, a business unit, etc.”), contexts are provided in the set of contexts based on [one or more patterns associated with the user in] the user profile (RINCON Fig. 7; Par 43 – “As shown in FIG. 7, step 705, the system 100 receives current and historical data of a past user conversation flows requesting data visualization. In particular, the series of variables associated with the past conversation flows are received as input to a machine learning model. At 710, a supervised machine learning technique is implemented to build a machine learned model for correlating a series of variables associated with respective conversation flow with a respective intent and corresponding visualization outcomes as requested by past/current end users. At 715, the model determines for each determined intent outcomes a particular set of markup language components used for rendering an output visualization of associated requested data. At 720, these sets of markup language components are stored in a pool of components for later association with a data request visualization in a markup document according to a detected intent of a current end user.”; Par 40 – “A supervised machine learning algorithm may be run to correlate these variables of user context of a requesting session and corresponding web formats for that user and other users, and build a machine learned model 170.”; Par 41 – “In one embodiment, International Business Machine's Watson™ Discovery service may be employed to build a cognitive, cloud-based model to perform multiple queries including boolean, filter and aggregation to discover patterns, trends and obtain actionable insights hidden in the user conversations or sessions data for a current user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA to include determining contexts based on patterns in the user profile, as taught by RINCON.
One of ordinary skill would have been motivated to include determining contexts based on patterns in the user profile, in order to accurately determine an intent of a user (RINCON Par 44).



REGARDING CLAIM 2, GUPTA in view of RINCON discloses the method of claim 1, wherein the text input is provided by processing the verbal input through one or more natural language system (NLS) libraries (GUPTA Par 42 – “For example, third-party server(s) may include or host the natural language processor 106 (or a portion of the natural language processor 106). Additionally, third-party server(s) may include or host the analytics database 110 (or a portion of the analytics database 110). In some such embodiments, the virtual analytics assistant 104 and the analytics engine 108 may communicate with the natural language processor 106 or the analytics database 110 over the network 112.”; Par 63 – “To determine an intent of a natural-language input, the analytics system 102 optionally uses a natural language processing (“NLP”) application locally stored within the analytics system 102 (e.g., as part of the virtual analytics assistant 104). For example, in some embodiments, the analytics system 102 uses a publicly available NLP application, such as Microsoft Corporation's Language Understanding Intelligent Service (“LUIS”), Facebook, Inc.'s Wit.ai, or Google Inc.'s API.ai. In some such embodiments, the analytics system 102 stores and executes an open source version of LUIS, Wit.ai, API.ai, or some other publicly available NLP application (or portion thereof) to determine an intent of the natural-language input.”).


REGARDING CLAIM 4, GUPTA in view of RINCON discloses the method of claim 1, further comprising determining that a configuration setting indicates that the CSS is accessible to the user (GUPTA Par 114 – “Turning back now to FIG. 3A, this figure illustrates the client device 114 presenting responses 316 a-316 d and natural-language inputs 318 a-318 b within the chatbot interface 306. As suggested by FIG. 3A, when the client device 114 receives the user 118's credential information to log in to the analytics system 102, the client device 114 sends the credential information to the analytics system 102 and receives data encoding the analytics interface 302. After the user 118 logs in, the analytics system 102 customizes the response 316 a requesting input from the user 118. The client device 114 in turn presents the response 316 a within the chatbot interface 306. The chatbot interface 306 further includes an input field 320 within which the client device 114 presents the user 118's natural-language or other inputs”; Par 46 – “Upon opening the software application or receiving the URL, the analytics user interface optionally includes credential fields requiring credentials for the user 118 to log in to a user account for the analytics system 102 (e.g., a username and password). The user 118 may have his or her separate user account or a share user account (e.g., for an organization or team). In response to opening the software application, receiving the URL, or logging in to a user account, the client device 114 optionally presents the analytics user interface.”; Par 149 – “The profile data 416 includes analytical datasets of profile information for users of the analytics system 102. Additionally, or alternatively, the profile data 416 includes analytical datasets of profile information for users of a particular service, software application, or website. Regardless of the type of users to whom the profile data 416 pertains, in some embodiments, the profile information includes information concerning a user's organization, demographics, job title, contact information, and/or location.”), and in response, enabling the CSS to receive the verbal input from the user (GUPTA Par 114 – “After the user 118 logs in, the analytics system 102 customizes the response 316 a requesting input from the user 118. The client device 114 in turn presents the response 316 a within the chatbot interface 306. The chatbot interface 306 further includes an input field 320 within which the client device 114 presents the user 118's natural-language or other inputs.”).


REGARDING CLAIM 5, GUPTA in view of RINCON discloses the method of claim 1, further comprising providing an intermediate story based on at least one insight of the one or more insights (GUPTA Fig. 3A – “There were 127129 visits since the campaign started. 316 b”; Par 117 – “Instead of immediately customizing a response to request a slot value (or to suggest a slot value) corresponding to the missing slot, the analytics system 102 uses a presumptive slot value to execute the analytics task (e.g., a slot value of one week). The analytics system 102 then customizes the response 316 b to summarize the results of the analytics task. Upon receiving the response 316 b from the analytics system 102, the client device 114 presents the response 316 b within the chatbot interface 306. Accordingly, FIG. 3A demonstrates that, in some embodiments, the analytics system 102 executes an analytics task based on both a natural-language input and presumptive slot values.”), wherein at least a portion of the intermediate story is included in the story (GUPTA Par 82 – “As further shown in FIG. 2A, after determining missing slot values or identifying suggested slot values, the analytics system 102 performs the act 220 of customizing a response. As indicated by the arrow corresponding to the act 220, the analytics system 102 also sends the customized response to the client device 114 for presentation within the analytics interface.”; Par 121 – “In addition to summarizing the results of the analytics task, the analytics system 102 also generates and sends a representation of the analytical dataset to the client device 114. This representation depicts the results of the analytics task. As shown in FIG. 3A, upon receiving the representation of the analytical dataset, the client device 114 presents a graphical representation 314 a of the analytical dataset within the analytics visualization interface 304. As shown, the graphical representation 314 a is a graph visually depicting the number of visits to a website. The graphical representation 314 a is but one example of a representation that the analytics system 102 may generate.”).


REGARDING CLAIM 8, GUPTA in view of RINCON discloses a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors (GUPTA Fig. 7 – “processor”), cause the one or more processors to perform operations for providing insights from an analytics system based on verbal input of a user (GUPTA Par 165 – “Alternatively, a non-transitory computer readable storage medium can comprise instructions that, when executed by one or more processors, cause a computing device to perform the acts depicted in FIG. 6.”), the operations comprising: performing the steps of Claim 1; thus, it is rejected under the same rationale.

CLAIM 9 is similar to the method of Claim 2; thus, it is rejected under the same rationale.

CLAIM 11 is similar to the method of Claim 4; thus, it is rejected under the same rationale.

CLAIM 12 is similar to the method of Claim 5; thus, it is rejected under the same rationale.


REGARDING CLAIM 15, GUPTA in view of RINCON discloses a system, comprising: a computing device; and a computer-readable storage device coupled to the computing device (GUPTA Fig. 7 – “Computing Device … processor”) and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for providing insights from an analytics system based on verbal input of a user (GUPTA Par 165 – “Alternatively, a non-transitory computer readable storage medium can comprise instructions that, when executed by one or more processors, cause a computing device to perform the acts depicted in FIG. 6.”), the operations comprising: performing the steps of Claim 1; thus, it is rejected under the same rationale.


CLAIM 16 is similar to the method of Claim 2; thus, it is rejected under the same rationale.

CLAIM 18 is similar to the method of Claim 4; thus, it is rejected under the same rationale.

CLAIM 19 is similar to the method of Claim 5; thus, it is rejected under the same rationale.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA in view of RINCON, and further in view of GAUTAM (US 9,501,585 B1).

REGARDING CLAIM 3, GUPTA in view of RINCON discloses the method of claim 1, further comprising determining a data fence for the user at least partially [based on a role that is assigned to] the user (GUPTA Par 114 – “Turning back now to FIG. 3A, this figure illustrates the client device 114 presenting responses 316 a-316 d and natural-language inputs 318 a-318 b within the chatbot interface 306. As suggested by FIG. 3A, when the client device 114 receives the user 118's credential information to log in to the analytics system 102, the client device 114 sends the credential information to the analytics system 102 and receives data encoding the analytics interface 302. After the user 118 logs in, the analytics system 102 customizes the response 316 a requesting input from the user 118. The client device 114 in turn presents the response 316 a within the chatbot interface 306. The chatbot interface 306 further includes an input field 320 within which the client device 114 presents the user 118's natural-language or other inputs”; Par 46 – “Upon opening the software application or receiving the URL, the analytics user interface optionally includes credential fields requiring credentials for the user 118 to log in to a user account for the analytics system 102 (e.g., a username and password). The user 118 may have his or her separate user account or a share user account (e.g., for an organization or team). In response to opening the software application, receiving the URL, or logging in to a user account, the client device 114 optionally presents the analytics user interface.”; Par 149 – “The profile data 416 includes analytical datasets of profile information for users of the analytics system 102. Additionally, or alternatively, the profile data 416 includes analytical datasets of profile information for users of a particular service, software application, or website. Regardless of the type of users to whom the profile data 416 pertains, in some embodiments, the profile information includes information concerning a user's organization, demographics, job title, contact information, and/or location.”), the data fence determining one or more data sources to be accessed to determine the set of contexts (GUPTA Par 21 – “In some embodiments, the analytics system identifies and recommends a suggested analytics task to the user when the user logs in to the analytics system or reactivates the analytics interface. Additionally, or alternatively, the analytics system identifies and recommends a suggested analytics task after executing an analytics task the user requested through natural-language inputs. In either case, the analytics system may identify a suggested analytics task based on the user's previously executed tasks, other users' previously executed tasks, or the context and subject matter of such tasks.”).
GUPTA implicitly teaches the [square-bracketed] limitation.  In other words, GUPTA teaches when a user logs in with a username and password, the system customizes the system tailored to the user.  GUPTA also teaches a share use account for an organization or team.  So, when a user logs in to the system, only the data associated with the user/team/organization is accessed.  Thus, based on the user’s role (e.g., a member of the team/organization), the data is prepared/customized for the user.  However, for the clarity of the rejection, the Examiner provides GAUTAM.
GAUTAM explicitly teaches the [square-bracketed] limitation. GAUTAM discloses a method/system for providing real-time business intelligence using search-based analytics engine comprising determining a data fence for the user at least partially [based on a role that is assigned to] the user (GAUTAM Fig. 11; Col 16:52-62 – “FIG. 11 is a display menu for defining role-based security groups of users, according to an embodiment. In some instances, an authorized user (e.g., a manager) can use the group access settings 1101 of FIG. 11 to define access rights of various groups of users (1103) for accessing various categories of data sets (e.g., shown in list 1105). In some instances, a user can define categories of data sets and associate data sets with categories at setup time. In other instances, the business intelligence platform 200 can use default categories and associate data sets with categories, for example, based on reports, report types, etc.”), the data fence determining one or more data sources to be accessed to determine the set of contexts (GAUTAM Fig. 11; Col 16:52-62 – “FIG. 11 is a display menu for defining role-based security groups of users, according to an embodiment. In some instances, an authorized user (e.g., a manager) can use the group access settings 1101 of FIG. 11 to define access rights of various groups of users (1103) for accessing various categories of data sets (e.g., shown in list 1105). In some instances, a user can define categories of data sets and associate data sets with categories at setup time. In other instances, the business intelligence platform 200 can use default categories and associate data sets with categories, for example, based on reports, report types, etc.”; Col 2:62-67– “In one implementation, the business intelligence platform analyzes a context of the natural language query based the data obtained from various data sources, and on structural information obtained from the natural language question.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA to include a data fence based on a role of a user, as taught by GAUTAM.
One of ordinary skill would have been motivated to include a data fence based on a role of a user, in order to prevent unauthorized access to data (GAUTAM Col 11).


CLAIM 10 is similar to the method of Claim 3; thus, it is rejected under the same rationale.

CLAIM 17 is similar to the method of Claim 3; thus, it is rejected under the same rationale.


Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA in view of RINCON, and further in view of PASKO (US 11,132,509 B1).

REGARDING CLAIM 6, GUPTA in view of RINCON discloses the method of claim 1.
GUPTA does not explicitly teach a leading context and an intermediate context.
PASKO discloses a method/system for natural language processing, wherein at least one context is determined as a leading context and at least one context is determined as an intermediate context (PASKO Col 26:1-14 – “At 310, the NLU component 142 of the speech interface device 102 may start conducting an evaluation of the multiple candidate domains, one candidate domain at a time, in accordance with the domain classifier scores (e.g., in accordance with a ranked order of the domain classifier scores from a highest score to a lowest score). This may involve comparing domain classifier scores to determine which domains to prioritize and which domains to deprioritize. For example, a first domain classifier score associated with a first domain and a second domain classifier score associated with a second domain may be compared, and, based on this comparison of the domain classifier scores, the first domain may be prioritized, and the second domain may be deprioritized.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA to include a leading context and an intermediate context, as taught by PASKO.
One of ordinary skill would have been motivated to include a leading context and an intermediate context, in order to effectively produce the best NLU result for a given utterance (PASKO Col 3).

REGARDING CLAIM 7, GUPTA in view of RINCON discloses the method of claim 1.
GUPTA does not explicitly teach ranking contexts.
PASKO discloses a method/system for natural language processing, wherein contexts in the set of contexts are provided in a rank order (PASKO Col 26:1-14 – “At 310, the NLU component 142 of the speech interface device 102 may start conducting an evaluation of the multiple candidate domains, one candidate domain at a time, in accordance with the domain classifier scores (e.g., in accordance with a ranked order of the domain classifier scores from a highest score to a lowest score). This may involve comparing domain classifier scores to determine which domains to prioritize and which domains to deprioritize. For example, a first domain classifier score associated with a first domain and a second domain classifier score associated with a second domain may be compared, and, based on this comparison of the domain classifier scores, the first domain may be prioritized, and the second domain may be deprioritized.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA to include ranking contexts, as taught by PASKO.
One of ordinary skill would have been motivated to include ranking contexts, in order to effectively produce the best NLU result for a given utterance (PASKO Col 3).

CLAIM 13 is similar to the method of Claim 6; thus, it is rejected under the same rationale.

CLAIM 14 is similar to the method of Claim 7; thus, it is rejected under the same rationale.

CLAIM 20 is similar to the method of Claim 6; thus, it is rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655